DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 15th, 2022 in response to the Non-Final Office Action mailed on May 13th, 2022.  Per Applicant's response, Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-3 & 5-11 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Objections
Claims 1-3 & 5-11 were previously objected to for minor informalities.  Applicant has provided the required corrections, rendering these objections moot.
Claims 2 & 5 are now objected to because of the following informalities:  
Claim 2, line  2 should read “greater than a smoothness of a surface of the cylinder block 
Claim 5, line 1 should read “wherein an inner sidewall of the liner has a straight cylindrical shape and a shape and size of a cross section of the liner at both ends is the same.”
Appropriate correction is required.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “threaded connection”, in combination with the diecast connection and protrusion/recess connection, as now recited in Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-3 & 5-11 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejection.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 & 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the cylinder is die-cast with the liner and secured to the liner by a threaded connection; and wherein a protrusion is formed on the inner sidewall of the cylinder block and bonded into a recess on an outer sidewall of the liner, so as to enhance axial position-limiting performance of the cylinder and the liner”; this limitation constitutes new matter that is not supported by the originally filed specification.  In this instance, Applicant’s originally filed specification does not support bonding the liner 9 to the cylinder (7, 70) via all three of the recited methods (i.e. die-casting,  protrusion/recess mating, and a threaded connection) in a single cylinder assembly.  The Examiner has thoroughly reviewed Applicant’s specification and finds it does not speak to using all three of the recited methods (i.e. die-casting,  protrusion/recess mating, and a threaded connection) in a single cylinder assembly.  In particular, paragraphs 12-13, 31, & 33-34 make clear that the diecasting and protrusion/recess methods are combined in a single embodiment (represented in Figure 2).  However, the same disclosures make clear that the threaded connection method is a separate embodiment.  As far as the Examiner understands Applicant’s disclosure, Figure 2 depicts a particular embodiment in which a diecasting connection and a protrusion/recess connection are used in combination to bond the liner to the cylinder.  Paragraph 33 supports this arrangement. However, paragraph 33 also makes clear that the threaded connection is a different optional embodiment.  There is no threaded connection used in combination with the Figure 2 embodiment, and none of paragraphs 12-13, 31, or 33-34 support using a threaded connection in the Figure 2 embodiment.  Such a threaded connection is also not depicted in the figures (see the drawing objection above).  As such, the specification does not support Applicant’s newly recited limitation in which all three techniques are used to bond a liner to a cylinder.  Therefore, Claim 1 constitutes new matter.
Finally, Applicant’s newly-recited limitation does not appear to be physically possible.  In this case, the threaded connection now recited in Claim 1 is described in Applicant’s specification as a separable connection that exists between a separately formed cylinder and a separately formed liner.  However, as currently recited, the cylinder is diecast with the liner (i.e. the cylinder and liner are integrated with one another).  If the cylinder and liner are diecast together (i.e. made integral), it would not be physically possible for a separable threaded connection to also be employed in the same diecast connection.  In other words, either the liner is made integral with the cylinder or the liner is made separable from the cylinder.  Providing both simultaneously is not physically possible, and thus, Applicant’s new-recited invention amounts to an apparent physical impossibility.  For this reason, and for purposes of practical examination herein, the Examiner has interpreted Claim 1 as requiring the cylinder and liner to be die-cast with one another, wherein a protrusion is formed on the inner sidewall of the cylinder block and bonded into a recess on an outer sidewall of the liner, so as to enhance axial position-limiting performance of the cylinder and the liner.  The “threaded connection” limitation has been interpreted to the best of the Examiner’s ability, and in this case, has been interpreted as requiring the liner to be inserted through (i.e. threaded into) the opening of the cylinder.
Appropriate corrections are required.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0058889 to Hoban et al.in view of CN 206513530 to Lin et al. (machine translation attached to previous office action). 
In regards to independent Claim 1, and with particular reference to Figure 4, Hoban et al. (Hoban) discloses:

(1)	A cylinder (10; Fig. 4) for a piston type air compressor (“air compressor”; Abstract), wherein a cavity is defined in a cylinder block (12) of the cylinder (a cylindrical cavity is clearly formed within the cylinder block 12; Fig. 4), a liner (20) is attached to an inner sidewall of the cavity (Fig. 4), the liner is securely bonded to the inner sidewall (via “interference” at protrusions 56/58 and via the bonding adhesive 50; paras. 18-22), and the liner defines a compression cavity (22) of the air compressor (Fig. 2), wherein the cylinder is die-cast (para. 14)……and secured to the liner by a threaded connection (see the 112(a) rejection above; in this case, the liner 20 is clearly inserted (i.e. threaded) into the bore of the cylinder 12, as shown in Figs. 2 & 4)……and wherein a protrusion (56) is formed on the inner sidewall of the cylinder block and bonded into a recess (40) on an outer sidewall of the liner, so as to enhance axial position-limiting performance of the cylinder and the liner (Fig. 4; paras. 21-22)

Although Hoban discloses much of Applicant’s recited invention (including a die-cast cylinder), he does not disclose that his cylinder is diecast with the liner.
However, Lin (discussed in the previous office action) discloses another cylinder for a piston air compressor in which a liner 10 is arranged within a cylinder 30, wherein the cylinder 30 is made integral with the liner 10 (para. 26).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have die-cast Hoban’s cylinder 12 with the liner 20, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Stove Works, 150 U.S. 164 (1993).   Therefore, to one of ordinary skill desiring a cylinder/liner assembly with a permanent liner connection, it would have been obvious one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have diecast Hoban’s cylinder 12 with the affixed liner 20 in order to obtain predictable results; those results being an air compressor cylinder assembly that permanently bonds the liner to the cylinder while reducing the number of components in the final assembly.

In regards to Claim 2, Hoban discloses that a smoothness of an inner surface of the liner 20 is greater than the smoothness of a surface of the cylinder block 12 (via a low-friction silicon within an aluminum alloy liner, which provides greater smoothness than the cast aluminum cylinder; para. 14).  
In regards to Claim 3, Hoban as modified by Lin results in liner 20 being die cast together with the cylinder/block.
In regards to Claim 5, the inner sidewall of Hoban’s liner 20 is in a straight cylindrical shape and shape and size of a cross-section of the liner at both ends are the same (apparent in Fig. 4).
In regards to Claim 6, Hoban discloses that the liner 20 is a tube made of aluminum or aluminum alloy (para. 14)
In regards to Claim 8, Hoban further discloses a piston type air compressor (Fig. 1; paras. 2, 21), wherein a cylinder of the air compressor is the cylinder (30) of claim 1 (apparent in Fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoban-Lin (applied above) in view of US 6,474,954 to Bell et al.
In regards to Claim 7, Hoban does not further disclose wherein the cylinder is formed of zinc or zinc alloy.
However, Bell et al. (Bell) discloses another piston type air compressor (“oilless air compressor”; Abstract; Figs. 1-3) including a cylinder (38) (Figs. 3-4) having a cavity is defined in a cylinder block (50) of the cylinder (a cavity is clearly formed within the cylinder 50 block of the cylinder 38 in the same manner shown within Applicant’s Figure 2 so as to receive reciprocating piston 28), wherein a liner (46) is attached to an inner sidewall of the cavity (as seen in Fig. 3; see also col. 4, lines 1-65), the liner is securely bonded to the inner sidewall (“fusion between the outside of the insert 46 and the heat sink 50”; col. 4, lines 25-26), and the liner defines a compression cavity of the air compressor (as seen in Fig. 3).  Bell further discloses that the cylinder (50) is formed of zinc alloy (col. 4, lines 40-47; “3.0% zinc”; “remainder being aluminum”).  Bell discloses that such a material arrangement provides a high thermal conductivity between the liner and the cylinder (col. 4, lines 19-23), which reliably dissipates heat away from the cylinder without complicating the assembly (col. 5, lines 1-19).  Therefore, to one of ordinary skill desiring an air compressor cylinder assembly with improved heat dissipation, it would have been obvious to utilize the techniques disclosed in Bell in combination with those seen in Hoban in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hoban’s cylinder to be made of a zinc alloy material (as taught in Bell) in order to obtain predictable results; those results being improved thermal conductivity between the liner and the cylinder which reliably dissipates heat away from the cylinder without complicating the assembly (as disclosed in Bell).  

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoban-Lin (applied above) in view of US 2010/0026067 to Striegel.
In regards to Claim 9, Hoban does not further disclose an automobile seat, wherein the piston type air compressor of claim 8 is provided in the automobile seat.
However, providing a piston-type air compressor (like that of Hoban) within a vehicle seat is well known, as shown by Striegel.  As seen in Figures 1-2, Striegel discloses an automobile seat assembly (18) arranged within a vehicle (10) (“trucks”; para. 2), wherein a piston type air compressor (26) is provided in an air bag (22) of the automobile seat (18) in order to dampen shocks, loads, vibrations, etc., imparted to or passing between seat (20) and the vehicle body (12) (paras. 10-11).  Striegel goes on to disclose that while a wide variety of different compressor designs might be used, a practical implementation strategy is the use of a single piston design, wherein a piston 66 disposed within compressor body 62 is coupled with a rotatable element 67, which may be electrically driven (para. 14).  As such, Striegel makes clear that reciprocating piston air compressors are well known for being a practical means of powering/controlling pneumatically-supported vehicle seats to improve occupant comfort.  Therefore, to one of ordinary skill desiring a more versatile air compressor, it would have been obvious to utilize the techniques disclosed in Hoban in combination with those seen in Striegel in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have utilized the air compressor of Hoban within a pneumatically-supported vehicle seat (as taught in Striegel; i.e. placing the air compressor directly within an air-bag-type support system to provide improved occupant comfort without increasing seat size) in order to obtain predictable results; those results being a more versatile air compressor that can be used in a wider variety of compressed air applications, including the improvement of comfort in vehicles.
In regards to Claim 10, Hoban-Lin as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the piston type air compressor of claim 8 (this is clearly disclosed in Striegel and clearly results from the combination).
In regards to Claim 11, Hoban-Lin as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the automobile seat of claim 9 (this is clearly disclosed in Striegel and clearly results from the combination).

Conclusion
Applicant's amendments filed on August 15th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC